 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1073 
In the House of Representatives, U. S.,

May 26, 2010
 
RESOLUTION 
Supporting the goals and ideals of RV Centennial Celebration Month to recognize and honor 100 years of the enjoyment of recreational vehicles in the United States. 
 
 
Whereas 1910 marks the first year of mass-produced, manufactured, motorized campers and camping trailers; 
Whereas 1 in 12 households in the United States owns a recreational vehicle, and over 30,000,000 recreational vehicle enthusiasts take part in this affordable and environmentally friendly form of vacationing; 
Whereas recreational vehicle vacations allow families in the United States to build stronger relationships, explore the great outdoors, and take part in healthy activities; 
Whereas this homegrown industry, including recreational vehicle manufacturers, suppliers, dealers, and campgrounds, employs hundreds of thousands of people in the Nation in good-paying jobs across all 50 States; 
Whereas recreational vehicles offer the freedom, comfort, and flexibility to see all parts of the United States, from historic landmarks and national parks to local campgrounds and sporting events; and 
Whereas the 100th anniversary of the introduction of the recreational vehicle into the United States marketplace will be celebrated June 7, 2010, at the RV/MH Hall of Fame and Museum in Elkhart, Indiana: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of RV Centennial Celebration Month to recognize and honor 100 years of enjoyment of recreational vehicles in the United States; and 
(2)encourages the people of the United States to celebrate this anniversary by taking part in recreational vehicle vacations. 
 
Lorraine C. Miller,Clerk.
